DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/18/2020 has been entered. Claims 1-3, 5-18, 20, 24, 26, and 28 remain pending in the application. Applicant’s amendments to the Claims and arguments have overcome each and every objection and 112(b) rejection of claims 1-27 previously set forth in the Non-Final Office Action mailed 09/25/2020.

Claim Objections
Claims 2-16 and 28 are objected to because of the following informalities:  
In claims 2-16 and 28, line 1, “The implantable device” should read “The implantable ultrasound generating treating device.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-9, 11, 15, 17, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Diederich et al (US 20030225331), hereinafter Diederich, in view of Lipani (US 20150005680), hereinafter, Lipani, Stulen et al (US 20150265305), hereinafter, Stulen, and Talish et al (US 7211060), hereinafter, Talish.
Regarding claim 1, Diederich teaches an implantable ultrasound generating treating device (ultrasound device 11, Fig. 1B, 5, [0261]; long-term implantable ultrasound therapy system 400" [0407], Fig. 66) to induce spinal cord treatment (“As shown in particular in FIG. 2, disc 1 also has a shape similar to a "kidney"-shape with a concave curvature along a proximal wall 4 that borders the spinal cord (not shown)...  As will be further developed below, each of these uniquely located and anatomical wall regions may be selectively treated" [0253]. Therefore, wall 4 bordering the spinal cord may be selectively treated to induce spinal cord treatment; “uses as contemplated herein within the sensitive intervertebral discs and elsewhere along the spine" [0265], Figs. 3A-4) by emission of ultrasound waves (“each of these uniquely located and anatomical wall regions may be selectively treated with localized therapeutic ultrasound energy according to the system and method of the present invention." [0253]), wherein the ultrasound generating treating device comprises:
an elongate support member (tubing 32, [0272], Figs. 3A, C, 4; filler 33, [0272], Figs. 3B; “catheter 12” [0269], Figs. 3A-B. “Referring more specifically to FIGS. 3A through 4, an ultrasound applicator 11 of the invention preferably includes a cylindrical support member such as a tube, conduit or catheter 12" [0265]. “To support tubing 32 in such extended area, a filler 33 of chosen composition (preferably flexible) is placed around catheter 12 and between it and tubing 32.” [0272], Figs. 3B) extending (extended area [0272]) along an elongation path (pointed by arrows 3C in Fig. 3A);
a portion with transducers 16) on the elongation path (seen in Figs. 3A-B, 5A, 6A, 7-15);
wherein the several treatment transducers comprise radial treatment transducers (transducers 16, Figs. 3A-B, 5A, [0264]), each radial treatment transducer (each of 16, Figs. 3A-B, 5A) emitting an ultrasound treatment beam oriented radially with respect to the elongation path (“transducers 16 that are adapted to provide selective, localized ultrasonic heating via radial, collimated energy delivery” [0264]. "Catheter 12 is coaxially disposed through a plurality of tubular piezoceramic transducers 16 which are spaced apart and electrically isolated as shown, thus forming a segmented array of tubular ultrasound transducers which radiate acoustical energy in the radial dimension." [0266]. "Transducers 16 are also shown to be substantially cylindrical for the purpose of illustration, and which design may be desired where uniform heating around the circumference of the device 11 is desired.” [0268],   Figs. 3A-B, 4, 5A) over an effective angular range of at least 120° around the elongation path at the location of the radial transducer (In Figs. 3A, C, 4, and 5A, angular range is 360°);
wherein the radial treatment transducers have an ultrasound generating resonant frequency comprised between 0.5 and 4 MHz ("ultrasound is delivered with a power between about 0.1 to about 1 W/cm2, operated at about 1.5 MHz," [0431]), and

wherein the implantable ultrasound generating treating device comprises an elongate outer sheath tube (“tubing 32,” [0272], Figs. 3A, C; “the surrounding sheath." [0170], Fig. 17B) containing the radial treatment transducers ("FIG. 17B shows a top view of another partially cross-sectioned ultrasound treatment device assembly similar to that shown in FIG. 17A, except showing the cooling fluid to circulate from within the ultrasound transducer device and into the surrounding sheath." [0170]), the elongate tube being closed at its end (distal end in Figs. 3A-B, 17A-B) along the elongation path (path pointed by arrows 3C in Fig. 3A), and 
wherein two successive radial treatment transducers (16, Fig. 3B, [0269]) are provided distance between 16 seen in Fig. 3B).
Diederich does not explicitly teach that the ultrasound generating treating device is suitable for implantation in the spinal canal.
However, Lipani discloses a system and methods for diagnosis and treatment of discogenic lower back pain, which is analogous art. Lipani teaches that the ultrasound generating treating device is suitable for implantation in the spinal canal (“the reversible or irreversible stimulation of the nerves using mechanical vibration,” [0109]. "Direct mechanical vibration of spinal soft tissue containing nerves apparently has not been disclosed heretofore.  Furthermore, in the present invention, the device causing the vibration is intended to be mounted on, or integral to, the lead that is inserted into the anterior epidural space of the patient." [0120]).
Therefore, based on Lipani’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Diederich to have the ultrasound generating treating device that is suitable for implantation in the spinal canal, as taught by Lipani, in order to facilitate direct mechanical vibration of spinal soft tissue containing nerves (Lipani: [0120]).
Diederich as modified by Lipani does not explicitly teach that the elongate outer sheath tube is closed at its both ends along the elongation path.
However, Stulen discloses ultrasonic forceps, which is analogous art. Stulen teaches that the elongate outer sheath tube is closed at its both ends along the elongation path (“Seal may prevent tissue, fluids, or other foreign materials from entering the space between sheath (70) and waveguide (78), thus improving the reusability of waveguide assembly (64). The proximal end of sheath (70) may be sealed by capturing the seal within transducer housing member (68) 
Therefore, based on Stulen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Diederich and Lipani to have the elongate outer sheath tube that is closed at its both ends along the elongation path, as taught by Stulen, in order to prevent tissue, fluids, or other foreign materials from entering the space (Stulen: [0102]).
While Diederich teaches that two successive radial treatment transducers (16, Fig. 3B, [0269]) are provided at a distance apart from each other (distance between 16 seen in Fig. 3B), Diederich as modified by Lipani and Stulen further does not teach that two successive radial treatment transducers are provided at a distance apart from each other of at least 10 mm.
However, Talish discloses ultrasound bandages, which is analogous art. Talish teaches that two successive radial treatment transducers are provided at a distance apart (34, Fig. 6A; Col. 7, l. 1-17) from each other of 10 mm (“Typically, the spaces between transducer materials 32 will range from about 0.5 mm to about 10 mm.” Col. 7, l. 1-17; Figs. 5, 6A, 7, 10).
Therefore, based on Talish’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Diederich, Stulen, and Lipani to have that two successive radial treatment transducers that are provided at a distance apart from each other of at least 10 mm, as taught by Talish, in order to facilitate ultrasonic treatment using transducer array by delivering ultrasound to a target (Talish: Col. 6, l. 34-36) as the range taught by Talish overlaps with the range as claimed. In the case where the claimed ranges overlap or lie inside ranges 

Regarding claim 2, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
 Diederich teaches that the articulating portions comprise comparatively more flexible portions of the device in between of comparatively more rigid portions (“The transducers are rigid, but if multiple segments are used, they may be coupled in a manner providing flexible hinges for better bendability in use.” [0392]).

Regarding claim 3, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 2.
 Diederich teaches that the comparatively more rigid portions correspond to the location of the treatment transducers along the elongation path (“The transducers are rigid” [0392]).

Regarding claim 5, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
 Diederich teaches that the elongate outer sheath tube is made of a silicone, polyurethane, and/or polytetrafluorethylene based material ("One highly beneficial embodiment for example uses a polyurethane or other similar polymer that is of a soft, low modulus type according to uses as contemplated herein within the sensitive intervertebral discs and elsewhere along the spine and related, highly sensitive nervous tissues." [0265], Figs. 3A-4).
Regarding claim 6, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
 Diederich teaches that the elongate outer sheath tube forms at least part of the elongate support member (tubing 32, [0272], Figs. 3A, C, 4; filler 33, [0272], Figs. 3B; “catheter 12” [0269], Figs. 3A-B. “To support tubing 32 in such extended area, a filler 33 of chosen composition (preferably flexible) is placed around catheter 12 and between it and tubing 32.” [0272], Figs. 3B. Tubing 32 is part of the elongate support member).
Regarding claim 7, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
 Diederich teaches that the radial treatment ultrasound generating transducers are cylindrical ("Catheter 12 is coaxially disposed through a plurality of tubular piezoceramic transducers 16 which are spaced apart and electrically isolated as shown, thus forming a segmented array of tubular ultrasound transducers which radiate acoustical energy in the radial dimension." [0266]. "Transducers 16 are also shown to be substantially cylindrical for the purpose of illustration, and which design may be desired where uniform heating around the circumference of the device 11 is desired.” [0268],   Figs. 3A-B, 4, 5A), with an axis parallel to the elongation path (seen in Figs. 3-5).
Regarding claim 8, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
 	Diederich teaches that the radial treatment transducers are tubular ("Catheter 12 is coaxially disposed through a plurality of tubular piezoceramic transducers 16 which are spaced apart and electrically isolated as shown, thus forming a segmented array of tubular ultrasound transducers which radiate acoustical energy in the radial dimension." [0266]. "Transducers 16 are 
Regarding claim 9, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
 Diederich teaches that the elongate support member comprises an internal support member (“catheter 12” [0269], Figs. 3A-B) extending though the central aperture of the radial treatment transducers (seen in Figs. 3-4).
Regarding claim 11, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
 Diederich teaches that the radial treatment transducers are connectable by an electrical connection circuit (“wires 18” [0269], Fig. 3A) to a generator (“electrically connected to actuator 41” [0269], Fig. 3A) delivering electric drive signals (RF current supply [0269], Fig. 3A) driving (drive assembly 40 [0269], Fig. 3A) the generation of ultrasound from the treatment transducers (“Each transducer 16 is electrically connected to actuator 41 of drive assembly 40, which is typically an RF current supply.  This electrically coupling is achieved via separate pairs of signal carrying wires 18” [0269], Fig. 3A).
Regarding claim 15, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
 Diederich teaches that the implantable device comprises an implantable electrical generator ("FIG. 66 shows long-term implantable ultrasound therapy system 400 and includes a long-term implantable ultrasound treatment assembly 420 positioned at a location adjacent to a spinal joint 406.  A coupling assembly 430 connects treatment assembly 420 with a control unit 440 that is shown in this embodiment to also be implanted as a long-term implant within the body 402 of the patient.  Control unit 440 includes … a power source 442 that cooperates with a controller 444." [0407]. Control unit 440 with a power source 442 is an implantable electrical generator).
Regarding claim 17, Diederich modified by Lipani, Stulen, and Talish teaches the implantable ultrasound generating treating device according to claim 1.
Diederich teaches an apparatus (system 10, [0261], [0275], Figs. 3A-B) to induce spinal cord or spinal nerves treatment (“As shown in particular in FIG. 2, disc 1 also has a shape similar to a "kidney"-shape with a concave curvature along a proximal wall 4 that borders the spinal cord (not shown)...  As will be further developed below, each of these uniquely located and anatomical wall regions may be selectively treated" [0253]. Therefore, wall 4 bordering the spinal cord may be selectively treated to induce spinal cord treatment; “uses as contemplated herein within the sensitive intervertebral discs and elsewhere along the spine and related, highly sensitive nervous tissues." [0265], Figs. 3A-4) by emission of ultrasound waves (“performance of ultrasound therapy” [0264]), comprising:
an implantable ultrasound generating treating device (ultrasound device 11, Fig. 1B, 5 [0261]; long-term implantable ultrasound therapy system 400" [0407], Fig. 66);
Control unit 440 with a power source 442 is an implantable electrical generator, [0407], Fig. 66) which generates electric signals to be delivered to the transducers of the implantable ultrasound generating treating device (device 11, Fig. 1B, 5. "FIG. 66 shows long-term implantable ultrasound therapy system 400 and includes a long-term implantable ultrasound treatment assembly 420 positioned at a location adjacent to a spinal joint 406.  A coupling assembly 430 connects treatment assembly 420 with a control unit 440 that is shown in this embodiment to also be implanted as a long-term implant within the body 402 of the patient.  Control unit 440 includes … a power source 442 that cooperates with a controller 444." [0407]); and
a controller ("the controller is adapted to operate the ultrasound transducer according to the following set of ultrasound operating parameters: transmission power between about 1 to about 30 W/cm2, transmission bursts lasting between 50 to 200 microseconds, repetition between bursts between about 1 Hz to about 5 kHz, and at ultrasound operating frequencies between about 0.5 to about 15 MHz." [0107]. “Control unit 440 includes … a power source 442 that cooperates with a controller 444." [0407], Fig. 66).
Regarding claim 28, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
Diederich teaches that each radial treatment transducer (16, Figs. 3A, C, 4, and 5A [0266]) emitting an ultrasound treatment beam (“transducers 16 that are adapted to provide selective, localized ultrasonic heating via radial, collimated energy delivery” [0264]) is oriented radially with respect to the elongation path over an effective angular range of at least 180° around the elongation path at the location of the radial transducer ("Catheter 12 is coaxially disposed through a plurality of tubular piezoceramic transducers 16 which are spaced apart and In Figs. 3A, C, 4, and 5A, the angular range is 360°).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Diederich, Lipani, Stulen, and Talish as applied to claim 1, and further in view of Tosaya et al (US 20040049134), hereinafter, Tosaya.
Regarding claim 10, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 1.
Diederich as modified by Lipani, Stulen, and Talish does not explicitly teach that the ultrasound generating treating device comprises ultrasonic monitoring transducers.
However, Tosaya discloses a system and methods for treatment of Alzheimer's and other deposition-related disorders of the brain including ultrasound devices in the patent ([0231]), which is analogous art. Tosaya teaches that the ultrasound generating treating device comprises ultrasonic monitoring transducers (“We also include in the scope of the invention the case wherein one or more therapy or other independent transducers 25 in the helmet 22 or in or on the patent is/are utilized in a receive-mode and listens for acoustic signatures or reflected signatures of events such as cavitation (whether desired or not) or a strong echo indicating the location or presence of highly reflective plaque or successfully targeted plaque-blanketing contrast agent. 
Therefore, based on Tosaya’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Diederich, Lipani, Stulen, and Talish to have that the ultrasound generating treating device that comprises ultrasonic monitoring transducers, as taught by Tosaya, in order to facilitate listening for acoustic signatures or reflected signatures of events such as cavitation (Tosaya: [0231]).

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Diederich, Lipani, Stulen, and Talish as applied to claims 11 and 15 and further in view of Carpentier et al (US 20130204316), hereinafter, Carpentier.
Regarding claim 12, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 11.
Diederich as modified by Lipani, Stulen, and Talish does not explicitly teach that the electrical connection circuit of the implantable device starts from an implantable connection receiver of the implantable device and delivers electric signals to the treatment transducers for driving the ultrasound generation of the treatment transducers.
However, Carpentier discloses an apparatus for the treatment of brain affections and method implementing thereof, which is analogous art. Carpentier teaches that the electrical connection circuit of the implantable device starts from an implantable connection receiver Carpentier is simply showing that the leads or circuitry of the implantable device can provide an electric connection through the tissue from the power source to an implantable device regardless of implantation location).
Therefore, based on Carpentier’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Diederich, Lipani, Stulen, and Talish to have the electrical connection circuit of the implantable ultrasound generating device that starts from an implantable connection receiver of the implantable device and delivers electric signals to the radial treatment transducers for driving the ultrasound generation of the radial treatment transducers, as taught by Carpentier, in order to provide electrical connections between the power controller and the implantable generator (Carpentier: [0036]). In the combined invention of Diederich, Lipani, Stulen, Carpentier, and Talish, the treatment transducers are the radial treatment transducers.
Regarding claim 13, Diederich modified by Lipani, Stulen, Carpentier, and Talish teaches the implantable device according to claim 12.

Therefore, based on Carpentier’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Diederich, Lipani, Stulen, Carpentier, and Talish to have the implantable connection receiver that is designed for cooperation with an external electrical generator to achieve electrical connection between the external electrical generator and the implantable ultrasound generating treating device, as taught by Carpentier, in order to provide electrical connections between the power controller and the implantable generator (Carpentier: [0036]).
Regarding claim 14, Diederich modified by Lipani, Stulen, Carpentier, and Talish teaches the implantable device according to claim 13.
Additionally, Diederich as modified by Lipani, Stulen, Carpentier, and Talish teaches that the implantable connection receiver is designed for cooperation with a connector (Carpentier: “the connecting rods 16" [0111], Fig. 1) of the external electrical generator which comprises one or several transdermal needles (Carpentier: “the connecting rods 16 are transdermic needles 19." [0111], Fig. 1) suitable for plugging into the implantable connection receiver through the 
Therefore, based on Carpentier’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Diederich, Lipani, Stulen, Carpentier, and Talish to have the implantable connection receiver that is designed for cooperation with a connector of the external electrical generator which comprises one or several transdermal needles suitable for plugging into the implantable connection receiver through the patient's skin, as taught by Carpentier, in order to provide electrical connections between the power controller and the implantable generator and avoid MRI incompatibility issues (Carpentier: [0036]).
Regarding claim 16, Diederich modified by Lipani, Stulen, and Talish teaches the implantable device according to claim 15.
Diederich as modified by Lipani, Stulen, and Talish does not explicitly teach that the implantable electrical generator is remotely controlled by an external controller.
However, Carpentier discloses an apparatus for the treatment of brain affections and method implementing thereof, which is analogous art. Carpentier teaches that the implantable electrical generator is remotely controlled by an external controller (“the power controller PwC and connecting means 6 are not separate from the implantable generator 4 but implemented The external remote control 30 is an external controller).
Therefore, based on Carpentier’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Diederich, Lipani, Stulen, and Talish to have the implantable electrical generator that is remotely controlled by an external controller, as taught by Carpentier, in order to provide to an operator an MRI compatible control over the ultrasound treatment (Carpentier: [0116]).

Claims 18, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Diederich et al (US 20030225331), hereinafter Diederich, in view of Lipani (US 20150005680), hereinafter, Lipani, Holland et al (US 20120130288), hereinafter, Holland, and Carpentier et al (US 20130204316), hereinafter, Carpentier.
Regarding claim 18, Diederich teaches a method (“a proximal wall 4 that borders the spinal cord (not shown)...  each of these uniquely located and anatomical wall regions may be selectively treated with localized therapeutic ultrasound energy according to the system and method of the present invention." [0253], Fig. 2. Therefore, wall 4 bordering the spinal cord may be selectively treated to induce spinal cord treatment) for transiently opening the blood-spinal 
applying to the at least one treatment zone of the spinal cord of the patient at least one ultrasound treatment beam (“localized therapeutic ultrasound energy” [0253]), and generating the at least one ultrasound treatment beam (the beam of the “localized therapeutic ultrasound energy” [0253]),
wherein the at least one ultrasound treatment beam is a pulsed beam having a mean burst duration, a mean time from a start of a pulse to an end of that pulse is between 10 msec. and 100 msec. (“transmission bursts lasting between 50 to 200 microseconds” [0107]), and a delay (“repetition” [0107]) between two successive pulses is from 30 msec. to 1000 msec (“repetition between bursts between about 1 Hz to about 5 kHz” [0107]. In milliseconds, a delay is from 0.2 to 1000), wherein the at least one ultrasound treatment beam has a resonant frequency ranging from 0.5 to 4 MHz ("ultrasound is delivered … operated at about 1.5 MHz," [0431]).
Diederich does not explicitly teach that the method comprises inserting an implantable ultrasound generating treating device inside the subdural and/or in an epidural space of the spinal canal of the spine of the patient.
However, Lipani discloses a system and methods for diagnosis and treatment of discogenic lower back pain, which is analogous art. Lipani teaches that the method comprises inserting an implantable ultrasound generating treating device inside the subdural and/or in an 
Therefore, based on Lipani’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Diederich to have the method that  comprises inserting an implantable ultrasound generating treating device inside the subdural and/or in an epidural space of the spinal canal of the spine of the patient, as taught by Lipani, in order to facilitate direct mechanical vibration of spinal soft tissue containing nerves (Lipani: [0120]).
Diederich as modified by Lipani does not explicitly teach that the method includes injecting of an ultrasound contrast agent in the patient's blood circulation system of the patient, prior to and/or during the generation of the least one ultrasound treatment beam.
However, Carpentier discloses an apparatus for the treatment of brain affections and method implementing thereof, which is analogous art. Carpentier teaches that the method includes injecting of an ultrasound contrast agent (“ultrasound sensitive release or carrier agents” [0068]; “at least one contrast agent” [0131]) in the patient's blood circulation system, prior to and/or during the generation (“prior to or during the emission of ultrasounds with the treating device of the apparatus."[0131]) of the least one ultrasound treatment beam ("According to another advantageous characteristic of the invention, the method further comprises a step of intravenously injecting a drug in the blood of a patient before or during ultrasound emission in the brain, said drug comprising therapeutic agents coated with ultrasound sensitive release or 
Therefore, based on Carpentier’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Diederich and Lipani to have the method that includes injecting of an ultrasound contrast agent in the patient's blood circulation system, prior to and/or during the generation of the least one ultrasound treatment beam, as taught by Carpentier, in order to enhance penetration and efficiency of the ultrasound treatment (Carpentier: [0131]).
Diederich as modified by Lipani and Carpentier does not teach that the pressure level of the ultrasound treatment beam is comprised between 0.8 MPa and 3.0 MPa.
However, Holland discloses ultrasound-mediated inducement, detection, and enhancement of stable cavitation, which is analogous art. Holland teaches that the pressure level of the ultrasound treatment beam is comprised between 0.8 MPa and 3.0 MPa ("the ultrasonic pressure amplitude employed herein can range from about 0.1 MPa to about 10.0 MPa" [0044]).
Therefore, based on Holland’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Diederich, Lipani, and Carpentier to have the pressure level of the ultrasound treatment beam comprised between 0.8 MPa and 3.0 MPa, as taught by 
Regarding claim 20, Diederich modified by Lipani, Carpentier, and Holland teaches the method according to claim 18.
 Diederich teaches that the at least one treatment zone can be extended (“the length for device 11 may be about 30 cm long,” [0263]; “specific designs and constructions, may be specially adapted for particular applications and according to particular constraints, such as for example ...extent and area of tissue to treat,” [0449]), and wherein the implantable ultrasound generating treating device is an elongate implantable ultrasound generating treating device (“tubing 32,” [0272], Figs. 3A, C; “the surrounding sheath." [0170], Fig. 17B).
Additionally, Diederich as modified by Lipani, Carpentier, and Holland teaches that the at least one treatment zone extends throughout an extension of several vertebrae of the patient (Lipani: The longitudinal (or vertical) lead length 104 will vary depending on the extent and number of discs to be included in the stimulated area (typically 6.0 to 8.0 cm to achieve a distance that spans from L3-L4 to L4-L5 and 8.0 to 9.0 cm if extension from L3-L4 to L5-S1 is required).” [0078], “the device causing the vibration is intended to be mounted on, or integral to, the lead that is inserted into the anterior epidural space of the patient." [0120]).
Therefore, based on Lipani’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Diederich to have the at least one treatment zone that extends throughout an extension of several vertebrae of the patient, as taught by Lipani, in order to facilitate direct mechanical vibration of spinal soft tissue containing nerves (Lipani: [0120]).
Regarding claim 26, Diederich modified by Lipani, Carpentier, and Holland teaches the method according to claim 18.
 Diederich teaches that the implantable ultrasound generating treating device comprises:
an elongate support member (tubing 32, [0272], Figs. 3A, C, 4; filler 33, [0272], Figs. 3B; “catheter 12” [0269], Figs. 3A-B. “Referring more specifically to FIGS. 3A through 4, an ultrasound applicator 11 of the invention preferably includes a cylindrical support member such as a tube, conduit or catheter 12" [0265]. “To support tubing 32 in such extended area, a filler 33 of chosen composition (preferably flexible) is placed around catheter 12 and between it and tubing 32.” [0272], Figs. 3B) extending (extended area [0272]) along an elongation path (pointed by arrows 3C in Fig. 3A);
an array of several ultrasound generating treatment transducers ("Device 11 is of a type that contains a linear array of segmented transducers 16 that are adapted to provide selective, localized ultrasonic heating via radial, collimated energy delivery in tissue adjacent to the array.  The particular device 11 of the present invention, including corresponding elements such as transducers 16 located thereon, are generally smaller and more flexible than elsewhere previously described for other linear array transducer devices." [0264]. Figs. 3A-B, 5A) distributed along the elongate support member along an active portion (a portion with transducers 16) on the elongation path (seen in Figs. 3A-B, 5A, 6A, 7-15);
wherein the several treatment transducers comprise radial treatment transducers (transducers 16, Figs. 3A-B, 5A, [0264]), each radial treatment transducer (each of 16, Figs. 3A-B, 5A) emitting an ultrasound treatment beam oriented radially with respect to the elongation path (“transducers 16 that are adapted to provide selective, localized ultrasonic In Figs. 3A, C, 4, and 5A, angular range is 360°);
wherein the radial treatment transducers have an ultrasound generating resonant frequency comprised between 0.5 and 4 MHz ("ultrasound is delivered with a power between about 0.1 to about 1 W/cm2, operated at about 1.5 MHz," [0431]), and
wherein the device has articulating portions (“multiple segments, they may be coupled in a manner providing flexible hinges for better bendability in use.” [0392]) along the active portion of the elongation path so that the active portion of the implantable ultrasound generating device can adapt its shape to a curved elongation path ("For spinal disc therapies herein contemplated, device 11 is generally designed to be sufficiently flexible to be delivered in a substantially straight configuration through delivery device 50, and thereafter be adapted to assume a configuration appropriate for delivering energy along a length corresponding to an interface between the linear array of transducers 16 and the desired region of tissue to treat.  This flexibility may be modified according to various different modes elsewhere herein described in order to achieve appropriate positioning and shape conformability used in a particular case." [0274]. “For the embodiments shown wherein device 11 is highly flexible for .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Diederich, Lipani, Carpentier, and Holland as applied to claim 18 and further in view of Powers et al (US 20160151618), hereinafter, Powers.
Regarding claim 24, Diederich modified by Lipani, Carpentier, and Holland teaches the method according to claim 18.
Diederich as modified by Lipani, Carpentier, and Holland does not explicitly teach that the applied ultrasound treatment beam has a mechanical index (MI) of from approximately 0.3 to 3.00.
However, Powers discloses ultrasound-mediated inducement, detection, and enhancement of stable cavitation, which is analogous art. Powers teaches that the applied ultrasound treatment beam has a mechanical index (MI) of from approximately 0.3 to 3.00 ("FIG. 4B is a microbubble-activity-based registration process 410.  It is performed just after the lesion-locating initialization routine 400, which has just localized the clot/occlusion in the imaging transducer's image.  The mechanical index (MI) is set to approximately 0.3 (or larger, sufficient to cavitate the microbubbles in circulation) (step S416).  Mechanical index is defined here as peak negative pressure (in [MPa]) divided by the square root of the ultrasound frequency (in [MHz]), and is indicative of the probability of bubble destruction." [0061]).
.

Response to Arguments
                                                         
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. $103 rejection arguments on pages 10-14 of the REMARKS.
Claims 1-3, 5-18, 20, 24, 26, and 28                
The Applicant argues that “With the changes to claims 1 and 18, Applicant respectfully traverses the rejection of the claims on the grounds that a prima facie case of obviousness is not established using the prior art cited in the Office Action... With the addition of these features, the question arises if these features are found in Diederich or are considered obvious therefrom. Applicant argues that these features are not found in Diederich.” (Pages 9-10). This argument is moot because the rejections are made in view of Stulen and Talish.  Stulen and Talish teach the additional features of claims 1 and 18 and respective features of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AB/Examiner, Art Unit 3793              

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793